DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on December 08, 2020.  Claims 1-30 are pending in with claim 14 being withdrawn from consideration.  Therefore, pending claims 1-13 and 15-30 have been examined below.
Election/Restrictions
Applicant’s election of Species A (Claims 1-13 and 15-30) in the reply filed on May 19, 2022 is acknowledged. 
Claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Double-sided zipper” in claim 16, must be shown or the feature(s) canceled from the claim(s).  Applicant shows a reference character 30 which displays 1 sided zipper and applicant does not further define a “double-sided zipper”, and describes reference character 30 as a double-sided zipper in paragraph 64 of the disclosure.  Applicant should update the drawings to have the figures clearly illustrate the claimed limitation; or, cancel the claim limitation that is not provided in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification - Abstract
The abstract of the disclosure is objected to because the legal phrase “comprising” (Line 9) is used.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 22, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 3, 8, 22, and 28, it is unclear how “the secondary opening spans across substantially the entire localized width in alignment with the secondary opening” as it is unclear how far the secondary opening must span to be included or excluded by the claim. Since the specification fails to define what across substantially would be or limited to, the metes and bounds of these claims are unclear.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke").
As to Claim 1, Miotke discloses a multi-functional, convertible blanket comprising: a blanket panel (See Paragraph 005 of Miotke, teaching a multi-functional covering or blanket); first and second pockets retained by the blanket panel wherein the first pocket is spaced from the second pocket with a portion of the blanket panel interposed between the first and second pockets (See  Annotated Figure 1 of Miotke, teaching first and second pockets retained by the blanket panel wherein the first pocket is spaced from the second pocket with a portion of the blanket panel interposed between the first and second pockets), wherein each of the first and second pockets has an entrance opening, an inner volume, and an end (See Annotated Figures 1 & 2B of Miotke), and wherein a secondary opening (Slit 112) is disposed in each pocket between the entrance opening and the end (See Annotated Figures 1 & 2B of Miotke); whereby the convertible blanket can be used in a blanket configuration or in a wrap configuration (See Figure 3 and Paragraph 0005 of Miotke, teaching whereby the convertible blanket can be used in a blanket configuration or in a wrap configuration); and whereby a hand of a wearer can be caused to pass through the entrance opening of one of the first and second pockets and then selectively retained within the inner volume of the pocket or passed at least partially through the secondary opening (Slit 112) of the pocket (See Figures 1 & 2B & 3, and Paragraphs 0032 & 0033, teaching whereby a hand of a wearer can be caused to pass through the entrance opening (116) of one of the first and second pockets and then selectively retained within the inner volume (148) of the pocket or passed at least partially through the secondary opening (Slit 112) (112) of the pocket).  

    PNG
    media_image1.png
    908
    690
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    867
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    884
    667
    media_image3.png
    Greyscale

As to Claim 2, Miotke discloses the multi-functional, convertible blanket of claim 1 (See Annotated Figures 1 & 2B of Miotke), wherein each of the first and second pockets has a first wall and a second wall (See Annotated Figures 1 & 2B, Specifically 2B, and Paragraphs 0032 & 0033, "FIGS. 2a, 2b, and 2c, pocket 110 is positioned such that pocket opening 116 is positioned with respect to a slit 112. A "slit" is defined broadly as an opening... made by cutting or forming a straight line in base material 138, or slit 112 can be made by forming an oval or circle void in base material 138. In alternative embodiments... (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening... the edges of slits 112 are reinforced with binding or serge."  Miotke teaches wherein each of the first and second pockets has a first wall and a second wall.  For examination purposes, Examiner interprets “a wall” to be equivalent to “a hem”; and thus a “first wall” is a “first hem”.  Specifically, a “hem” is “the edge of a piece of cloth or clothing which has been turned under and sewn.”  
Therefore, the first wall is defined as the top edges of the second opening (slit 112) with the addition of overlap material. And the second wall is the second edge represented as a hem adjacent and or underneath the second opening (slit 112) with the addition of the overlap material that Miotke teaches in paragraph 0033) and wherein the secondary opening (Slit 112) spans laterally across the first wall of each of the first and second pockets (See Paragraphs 0032&0033, teaching wherein the secondary opening (Slit 112) spans laterally across the first wall of each of the first and second.  The first wall (hem or seam) would span laterally across the first and second pockets as defined above).  
As to Claim 3, Miotke discloses the multi-functional, convertible blanket of claim 2, wherein the first walls of each of the first and second pockets has a localized width in alignment with the secondary opening (Slit 112) (See Paragraph 0025 & 0033, teaching the first walls (pocket edges 120, 121, 122, and 123, specifically top edge of first and second pockets) of each of the first and second pockets has a localized width in alignment with the secondary opening.  Miotke teaches the localized width of the reinforced edges with the use of the serge/serger.  The serger delivers a localized width (trim width) to an edge or seam of a material) and wherein the secondary opening (Slit 112) spans across substantially the entire localized width in alignment with the secondary opening (Slit 112) (See Annotated 2B and Paragraphs 0032-0035, Specifically Paragraph 0033 of Miotke, teaching wherein the secondary opening (112) spans across substantially the entire localized width in alignment with the secondary opening). 
As to Claim 6, Miotke discloses the multi-functional, convertible blanket of claim 1, wherein each of the first and second pockets has a first wall and a second wall (See Annotated Figures 1 & 2B, Specifically 2B, and Paragraphs 0032 & 0033, "FIGS. 2a, 2b, and 2c, pocket 110 is positioned such that pocket opening 116 is positioned with respect to a slit 112. A "slit" is defined broadly as an opening... made by cutting or forming a straight line in base material 138, or slit 112 can be made by forming an oval or circle void in base material 138. In alternative embodiments... (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening... the edges of slits 112 are reinforced with binding or serge."  Miotke teaches wherein each of the first and second pockets has a first wall and a second wall.  For examination purposes, Examiner interprets “a wall” to be equivalent to “a hem”; and thus a “first wall” is a “first hem”.  Specifically, a “hem” is “the edge of a piece of cloth or clothing which has been turned under and sewn.”  Therefore, the first wall is defined as the top edges of the second opening (slit 112) with the addition of overlap material. And the second wall is the second edge represented as a hem adjacent and or underneath the second opening (slit 112) with the addition of the overlap material that Miotke teaches in paragraph 0033), wherein the first wall comprises first and second panels (See Paragraph 0033 of Miotke, teaching wherein the secondary opening  (slit 112) can comprise of a separate slit material outside of the base material or a panel that overlaps a second material), wherein the second panel overlaps the first panel over an overlapping portion (See Paragraph 0033 of Miotke), and wherein the secondary opening (Slit 112) comprises a passage between the overlapping portion between the first and second panels (See Paragraph 0033 of Miotke, "In alternative embodiments, slit 112 includes a first slit material (not shown) and a second slit material (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening").  Emphasis added.
As to Claim 7, Miotke discloses the multi-functional, convertible blanket of claim 6, wherein the secondary opening (Slit 112) 3O'Connell Law OfficePATENT Application No. 17/114,948File Reference: BL-101USspans laterally across the first wall of each of the first and second pockets (See Paragraphs 0032&0033, teaching wherein the secondary opening (Slit 112) spans laterally across the first wall of each of the first and second.  The first wall (hem or seam) would span laterally across the first and second pockets as defined above).  
As to Claim 8, Miotke discloses the multi-functional, convertible blanket of claim 7, wherein the first walls of each of the first and second pockets has a localized width in alignment with the secondary opening (Slit 112) (See Paragraph 0025 & 0033, teaching the first walls (pocket edges 120, 121, 122, and 123, specifically top edge of first and second pockets) of each of the first and second pockets has a localized width in alignment with the secondary opening.  Miotke teaches the localized width of the reinforced edges with the use of the serge/serger.  The serger delivers a localized width (trim width) to an edge or seam of a material).   and wherein the secondary opening (Slit 112) spans across substantially the entire localized width in alignment with the secondary opening (See Annotated 2B and Paragraphs 0032-0035, Specifically Paragraph 0033 of Miotke, teaching wherein the secondary opening (112) spans across substantially the entire localized width in alignment with the secondary opening).
As to Claim 10, Miotke discloses the multi-functional, convertible blanket of claim 6, wherein the first and second panels of the first wall are formed with insulative material (See Paragraph 0017 of Miotke teaches an insulative material, which the first and second panels of the first wall are formed).  
As to Claim 11, Miotke discloses the multi-functional, convertible blanket of claim 10, wherein the first and second panels have different thermal resistance values (See Paragraph 0017 of Miotke, where Miotke discloses a plurality of flexible materials  which a blanket may comprise, while teaching a diversity of thermal resistance values, respective to these flexible materials.).  
As to Claim 17, Miotke discloses the multi-functional, convertible blanket of claim 1, wherein the blanket panel is rectangular with opposed upper corners and opposed lower corners (See Figures 1, and Paragraph 0046 of Miotke, "Base material 138 is provided. Base material 138 includes fleece and includes top edge 160, bottom edge 170, and opposing side edges 180, 190. Edges 160, 170, 180, 190 of base material 138 form a rectangular shape").  
As to Claim 18, Miotke discloses the multi-functional, convertible blanket of claim 17, wherein the blanket panel is formed with one or more exterior layers that envelop one or more insulative central layers (See Paragraph 0017 of Miotke, teaches an insulative material (Fleece and wool), which the first and second panels of the first wall are formed).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke"), as applied to claim 1 above, and further in view of United States Patent No. 4,924,529 to GRILLIOT et al. (herein after "Grilliot").
  As to Claim 4, Miotke discloses the multi-functional, convertible blanket of claim 1, wherein each secondary opening (Slit 112) has a length (See Annotated Figures 1&2B, teaching wherein each secondary opening (slit 112) has a length).
Although Miotke teaches the secondary opening (slit 112) and the pocket (110), Miotke is silent in teaching a connected location separating the opening into a first and second segments. 
However, Grilliot teaches garments and discloses a connected location along the secondary opening where the pocket is connected  to separate the secondary opening into first and second segments.  (Modifying the pocket’s secondary opening of Miotke with the connected location of Grilliot (See Annotated Figures 3 and 6 of Grilliot, enables a connected location along the secondary opening where the pocket is connected to separate the secondary opening into first and second segments).
Miotke is analogous art to the claimed invention as it relates to a garment that is designed cover the user and provide a pockets with slit that are coupled to the garment; and, Grilliot is analogous art to the claimed invention in that it provides a garment with a connected material that can be positioned between the thumb and the adjacent finger for the garment user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified second opening of Miotke with a connected material that is adapted to be positioned between two digits of the hand and provide a segmented material, as taught by Grilliot, in order to provide full protection to the user without impeding the user’s movements. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 

    PNG
    media_image4.png
    933
    906
    media_image4.png
    Greyscale

As to Claim 5, Miotke/Grilliot discloses the multi-functional, convertible blanket of claim 4, wherein the first segment is smaller than the second segment (See Figures 3 and 6 of Grilliot, teaching the modified secondary opening of Miotke with the segment of Grilliot, wherein the first segment is smaller than the second segment).
As to Claim 12, Miotke discloses the multi-functional, convertible blanket of claim 1, wherein each secondary opening (Slit 112) has a length (See Annotated Figures 1 & 2B Miotke, teaching wherein each secondary opening (slit 112) has a length) but Miotke is silent in further comprising a connected location where the outer wall is connected to separate the secondary opening into first and second segments. 
However, Grilliot teaches garments and discloses a connected location where the outer wall is connected to separate the secondary opening into first and second segments.  (Modifying the pocket’s secondary opening (slit 112) of Miotke with the connected location of Grilliot (See Annotated Figures 3 and 6 of Grilliot, enables a connected (flexible material) to separate the secondary opening into first and second segments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified second opening of Miotke with a connected material that is adapted to be positioned between two digits of the hand and provide a segmented material, as taught by Grilliot, in order to provide full protection to the user without impeding the user’s movements.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 13, Miotke discloses the multi-functional, convertible blanket of claim 12, wherein the first segment is smaller than the second segment (See Annotated Figures 3 and 6 of Grilliot).  
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke"), as applied to claim 6 above, in view of United States Patent Application Publication No. US 2005/0005355 A1 to MARKS et al. (herein after "Marks") and further in view of United States Patent No. 1,467,718 to ENTRIKIN et al. (herein after “Entrikin”).
As to Claim 9, Miotke discloses the multi-functional, convertible blanket of claim 6, wherein the blanket panel is rectangular (See Paragraph 0046 of Miotke, "Base material 138 is provided. Base material 138 includes fleece and includes top edge 160, bottom edge 170, and opposing side edges 180, 190. Edges 160, 170, 180, 190 of base material 138 form a rectangular shape"), and wherein the second panel comprises a band with mitered ends fixed to the blanket panel to form a proximal portion of the pocket (See Paragraph 0033 of Miotke, "a second slit material (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening. In some embodiments, the edges of slits 112 are reinforced with binding or serge")  The serging and binding teaching the second panel comprises a band with mitered ends, but Miotke is silent wherein the first and second pockets are retained to extend from corners of the blanket panel. 
Marks teaches beach blankets with pockets and discloses wherein the first and second pockets are retained to extend from corners of the blanket panel (See Figure 1, and Paragraph 0018 of Marks, “ Beach blanket 10 has conventional hems along its four sides, and the pockets 14, 16, 18 and 20 comprise additional pieces of the same material matching the pattern on the beach blanket proper and Sewn into the hems at the corners of the beach blanket.).
Marks is analogous art to the claimed invention in that it provides a beach towel with pockets in the corners for the blanket user.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blanket pockets Miotke, wherein the first and second pockets are retained to extend from corners of the blanket panel, as taught by Marks, as this would be the simple substitution of the pocket position with the reasonable expectation that one pocket position would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Still, Miotke/Marks do not disclose wherein the first panel comprises a triangular panel fixed along legs thereof to the blanket panel to extend from corners of the blanket panel to form a distal portion of the pocket.  
Entrikin teaches beach capes and discloses wherein the first panel comprises a triangular panel fixed along legs thereof to the blanket panel to extend from corners of the blanket panel to form a distal portion of the pocket (Modifying the pocket of Miotke/Marks with a triangular panel of Entrikin (See Figure 1 of Entrikin teaching triangular pockets) such that it is fixed along legs thereof to the blanket panel to extend from corners of the blanket panel to form a distal portion of the pocket).
Entrikin is analogous art to the claimed invention in that it provides a garment with triangular pockets for the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified pocket of Miotke/Marks, with a triangular panel, as taught by Entrikin, in order to provide comfortable and convenient pockets for holding articles and for accommodating and protecting the hands when the user is walking, sitting, standing or lying clown (See Page 2, Lines 53-57), as this would be the simple substitution of the pocket shape with the reasonable expectation that one pocket shape would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claims 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke"), as to claim 1 above, and further in view of United States Patent Application Publication No. US 2010/0059558 A to Robinson et al. (herein after "Robinson").
As to Claim 15, Miotke discloses the multi-functional, convertible blanket of claim 1.
However, Miotke is silent in disclosing an integrated storage pouch fixed to the blanket panel wherein the storage pouch has a first shell fixed to the blanket panel, wherein the first shell has an inner volume and a mouth, wherein the storage pouch has a second shell, and wherein the mouth is shared by the first shell and the second shell.  
Robinson teaches combination blanket and backpack and discloses wherein further comprising an integrated storage pouch fixed to the blanket panel (See Figure 1, and Paragraph 0033 of Robinson, teaching an integrated storage pouch (storage pouch 14)  fixed to the blanket panel.  The modified blanket of Miotke with the storage pouch of Robinson is fixed to the blanket panel (138 of Miotke),, wherein the storage pouch has a first shell fixed to the blanket panel (See Paragraph 0033 of Robinson, teaching a first shell (first surface 11) to the blanket), wherein the first shell has an inner volume and a mouth (See Paragraph 0033 of Robinson, teaching a wherein the first shell has an inner volume and a mouth (opening 16), wherein the storage pouch has a second shell (See Paragraph 0033 of Robinson, teaching a second shell (second surface 15) to the blanket),and wherein the mouth is shared by the first shell and the second shell (See Paragraph 0033 of Robinson, "A storage pocket 14, between the first surface 11 and second surface 15 of the body 13, is formed either by sewing the rectangular pocket 14 with stitching between the first surface 11 and second surface 15 or other conventional means to form a pocket 14. The pocket 14, is accessible through a close able opening 16 ").
Robinson is analogous art to the claimed invention in that it provides a storage compartment for the garment user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blanket of Miotke, further comprising an integrated storage pouch fixed to the blanket panel wherein the storage pouch has a first shell fixed to the blanket panel, wherein the first shell has an inner volume and a mouth, wherein the storage pouch has a second shell and wherein the mouth is shared by the first shell and the second shell, as taught by Robinson, in order to provide a neat storage space that is configured within the garment for the user’ comfort and ease of use.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 16, Miotke discloses the multi-functional, convertible blanket of claim 15, further comprising a double- 5O'Connell Law OfficePATENT Application No. 17/114,948File Reference: BL-101US sided zipper closure operable to close the mouth of the storage pouch selectively (See Paragraph 0035 of Robinson).  

Claims 19 – 28 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke") in view of United States Patent No. 4,924,529 to GRILLIOT et al. (herein after "Grilliot").
As to Claim 19, Miotke discloses a multi-functional, convertible blanket comprising: a blanket panel (See Paragraph 005 of Miotke, teaching a multi-functional covering or blanket); first and second hand-receiving structures retained by the blanket panel wherein the first hand-receiving structure is spaced from the second hand-receiving structure with a portion of the blanket panel interposed between the first and second hand-receiving structures (See Paragraph 005 of Miotke, teaching a multi-functional covering or blanket), wherein each of the first and second hand-receiving structures has an entrance opening (See Annotated Figures 1 & 2B of Miotke), wherein each hand-receiving structure has a width (See Annotated Figures 1 & 2B of Miotke), and whereby the convertible blanket can be used in a blanket configuration or in a wrap configuration (See Figure 3 and Paragraph 0011, "It will be apparent to those skilled in the art and guided by the teachings herein provided that a covering can be construed broadly, such as a blanket, cover, comforter, quilt, sleeping bag, or as a protective covering for use in a field where the user desires protection or ease of use").

    PNG
    media_image5.png
    908
    690
    media_image5.png
    Greyscale

Although Miotke teaches hand receiving structures, Miotke does not disclose wherein the width of the hand-receiving structure is divided by a connected location into at least first and second segments for separately receiving the thumb and fingers of a user; and whereby the first segment of each hand-receiving structure can receive a thumb of a user and the second segment of each hand-receiving structure can receive the fingers of the user6O'Connell Law OfficePATENTApplication No. 17/114,948File Reference: BL-101US with the connected location disposed between the fingers and thumb of the user.  
Grilliot teaches garments and discloses wherein the width of the hand-receiving structure is divided by a connected location into at least first and second segments for separately receiving the thumb and fingers of a user (See Figures 3 and 6 of Grilliot, teaching the modified hand-receiving structure of Miotke divided by a connected location into at least first and second segments for separately receiving the thumb and fingers of a user of Grilliot), and whereby the first segment of each hand-receiving structure can receive a thumb of a user and the second segment of each hand-receiving structure can receive the fingers of the user6O'Connell Law OfficePATENTApplication No. 17/114,948File Reference: BL-101US with the connected location disposed between the fingers and thumb of the user (See Figures 3 and 6 of Grilliot).  
Miotke is analogous art to the claimed invention as it relates to a garment that is designed cover the user and provide a hand-receiving structures; and, Grilliot is analogous art to the claimed invention in that it provides a garment with a connected material that can be positioned between the thumb and the adjacent finger for the garment user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified hand-receiving structure of Miotke a connected location into at least first and second segments for separately receiving the thumb and fingers of a user; and whereby the first segment of each hand-receiving structure can receive a thumb of a user and the second segment of each hand-receiving structure can receive the fingers of the user6O'Connell Law OfficePATENTApplication No. 17/114,948File Reference: BL-101US with the connected location disposed between the fingers and thumb of the user, as taught by Grilliot, in order to provide full protection to the user without impeding the user’s movements. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 

    PNG
    media_image4.png
    933
    906
    media_image4.png
    Greyscale

As to Claim 20, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 19, wherein the first and second hand-receiving structures comprise first and second pockets wherein each of the first and second pockets has an inner volume and an end (See Annotated Figures 1 & 2B of Miotke)

    PNG
    media_image2.png
    867
    723
    media_image2.png
    Greyscale

As to Claim 21, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 20, further comprising a secondary opening (Slit 112) in each of the first and second pockets between the entrance and the end of each of the first and second pockets (See Annotated Figures 1 & 2B of Miotke).  
As to Claim 22, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 21, wherein each of the first and second pockets has a localized width in alignment with the secondary opening (Slit 112) (See Paragraph 0025 & 0033, teaching the first walls (pocket edges 120, 121, 122, and 123, specifically top edge of first and second pockets) of each of the first and second pockets has a localized width in alignment with the secondary opening.  Miotke teaches the localized width of the reinforced edges with the use of the serge/serger.  The serger delivers a localized width (trim width) to an edge or seam of a material)  and wherein the secondary opening (Slit 112) spans across substantially the entire localized width in alignment with the secondary opening (See Annotated 2B and Paragraphs 0032-0035, Specifically Paragraph 0033 of Miotke, teaching wherein the secondary opening (112) spans across substantially the entire localized width in alignment with the secondary opening).  
As to Claim 23, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 21, wherein each of the first and second pockets has a first wall and a second wall (See Annotated Figures 1&2B, Specifically 2B, and Paragraphs 0032&0033, "FIGS. 2a, 2b, and 2c, pocket 110 is positioned such that pocket opening 116 is positioned with respect to a slit 112. A "slit" is defined broadly as an opening... made by cutting or forming a straight line in base material 138, or slit 112 can be made by forming an oval or circle void in base material 138. In alternative embodiments... (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening... the edges of slits 112 are reinforced with binding or serge."  Miotke teaches wherein each of the first and second pockets has a first wall and a second wall.  For examination purposes, Examiner interprets “a wall” to be equivalent to “a hem”; and thus a “first wall” is a “first hem”.  Specifically, a “hem” is “the edge of a piece of cloth or clothing which has been turned under and sewn.”  Therefore, the first wall is defined as the top edges of the second opening (slit 112) with the addition of overlap material. And the second wall is the second edge represented as a hem adjacent and or underneath the second opening (slit 112) with the addition of the overlap material that Miotke teaches in paragraph 0033) and wherein the secondary opening (Slit 112) spans laterally across the first wall of each of the first and second pockets (See Paragraphs 0032&0033, teaching wherein the secondary opening (Slit 112) spans laterally across the first wall of each of the first and second.  The first wall (hem or seam) would span laterally across the first and second pockets as defined above).  
As to Claim 24, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 19, wherein the first segment of the 7O'Connell Law OfficePATENT Application No. 17/114,948File Reference: BL-101US secondary opening (Slit 112) is smaller than the second segment of the secondary opening (See Figures 3 and 6 of Grilliot, teaching the modified secondary opening of Miotke with the segment of Grilliot, wherein the first segment is smaller than the second segment).  
As to Claim 25, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 19, wherein the first and second hand-receiving structures comprise first and second pockets (See Annotated Figures 1 & 2B of Miotke), wherein each of the first and second pockets has an inner volume bounded by a first wall and a second wall (See Annotated Figures 1 & 2B of Miotke) (Examiner interprets “a wall” to be equivalent to “a hem”; and thus a “first wall” is a “first hem”.  Specifically, a “hem” is “the edge of a piece of cloth or clothing which has been turned under and sewn.”  Therefore, the first wall is defined as the top edges of the second opening (slit 112) with the addition of overlap material. And the second wall is the second edge represented as a hem adjacent and or underneath the second opening (slit 112) with the addition of the overlap material that Miotke teaches in paragraph 0033), and wherein the first wall comprises first and second panels wherein the second panel overlaps the first panel over an overlapping portion (See Paragraph 0033 of Miotke, teaching wherein the secondary opening (slit 112) can comprise of a separate slit material outside of the base material or a panel that overlaps a second material).
As to Claim 26, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 25, wherein each of the first and second pockets further comprises a secondary opening (Slit 112) in each of the first and second pockets between the entrance opening and an end of each of the first and second pockets (See Annotated Figures 1 & 2B of Miotke, Miotke teaches a first and second pocket in Figure 1.  In Figure 2b Miotke teaches a secondary opening in each of the first and second pockets between the entrance opening and an end that can be applied to each of the first and second pockets)..  
As to Claim 27, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 26, wherein the secondary opening (Slit 112) comprises a passage between the overlapping portion between the first and second panels (See Paragraph 0033 of Miotke, "In alternative embodiments, slit 112 includes a first slit material (not shown) and a second slit material (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening").  
As to Claim 28, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 26, wherein the first walls of each of the first and second pockets has a localized width in alignment with the secondary opening (Slit 112) (See Annotated Figures 1&2B, and  0025 and 0033, teaching the first walls (pocket edges 120, 121, 122, and 123) of each of the first and second pockets has a localized width in alignment with the secondary opening.  Miotke teaches the localized width of the reinforced edges with the use of the serge/serger.  The serger delivers a trim width to an edge or seam of a material) and wherein the secondary opening (Slit 112) spans across substantially the entire localized width in alignment with the secondary opening (See Annotated 2B and Paragraphs 0032-0035, Specifically Paragraph 0033 of Miotke, teaching wherein the secondary opening (112) spans across substantially the entire localized width in alignment with the secondary opening).  
Claim 29 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke") in view of United States Patent No. 4,924,529 to GRILLIOT et al. (herein after "Grilliot") as to claim 26 above, in view of United States Patent Application Publication No. US 2005/0005355 A1 to MARKS et al. (herein after "Marks"), and further in view of United States Patent No. 1,467,718 to ENTRIKIN et al. (herein after “Entrikin”).
As to Claim 29, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 26, wherein the blanket panel is rectangular (See Paragraph 0046 of Miotke, "Base material 138 is provided. Base material 138 includes fleece and includes top edge 160, bottom edge 170, and opposing side edges 180, 190. Edges 160, 170, 180, 190 of base material 138 form a rectangular shape"), wherein the second panel comprises a band with mitered ends fixed to the blanket panel to form a proximal portion of the pocket (See Paragraph 0033 of Miotke, "a second slit material (not shown), wherein the first slit material overlaps the second slit material forming a long, narrow opening. In some embodiments, the edges of slits 112 are reinforced with binding or serge")  The serging and binding teaching the second panel comprises a band with mitered ends).
However, Miotke does not disclose wherein the first and second pockets are retained to extend from corners of the blanket panel. 
Marks teaches beach blankets with pockets and discloses wherein the first and second pockets are retained to extend from corners of the blanket panel (See Figure 1, and Paragraph 0018 of Marks, “ Beach blanket 10 has conventional hems along its four sides, and the pockets 14, 16, 18 and 20 comprise additional pieces of the same material matching the pattern on the beach blanket proper and Sewn into the
hems at the corners of the beach blanket.).
Marks is analogous art to the claimed invention in that it provides a beach towel with pockets in the corners for the blanket user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blanket pockets Miotke, wherein the first and second pockets are retained to extend from corners of the blanket panel, as taught by Marks, as this would be the simple substitution of the pocket position with the reasonable expectation that one pocket position would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Still, Miotke/Marks do not disclose wherein the first panel comprises a triangular panel fixed along legs thereof to the blanket panel to extend from corners of the blanket panel to form a distal portion of the pocket.  
Entriken teaches beach capes and discloses wherein the first panel comprises a triangular panel fixed along legs thereof to the blanket panel to extend from corners of the blanket panel to form a distal portion of the pocket (Modifying the pocket of Miotke/Marks with a triangular panel of Entriken (See Figure 1 of Entrikin teaching triangular pockets) such that it is fixed along legs thereof to the blanket panel to extend from corners of the blanket panel to form a distal portion of the pocket).
Entriken is analogous art to the claimed invention in that it provides a garment with triangular pockets for the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified pocket of Miotke/Marks, with a triangular panel, as taught by Entrikin, in order to provide comfortable and convenient pockets for holding articles and for accommodating and protecting the hands when the user is walking, sitting, standing or lying clown (See Page 2, Lines 53-57), as this would be the simple substitution of the pocket shape with the reasonable expectation that one pocket shape would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2008/0028518 A1 to MIOTKE et al. (herein after "Miotke") in view of United States Patent No. 4,924,529 to GRILLIOT et al. (herein after "Grilliot"), as to claim 19 above, and further in view of United States Patent Application Publication No. US 2010/0059558 A1 to ROBINSON et al. (herein after "Robinson").
As to Claim 30, Miotke/Grilliot disclose the multi-functional, convertible blanket of claim 19.
However, Miotke/Grilliot is silent in disclosing an integrated storage pouch fixed to the blanket panel wherein the storage pouch has a first shell fixed to the blanket panel, wherein the first shell has an inner volume and a mouth, wherein the storage pouch has a second shell, and wherein the mouth is shared by the first shell and the second shell.  
Robinson teaches combination blanket and backpack and discloses wherein further comprising an integrated storage pouch fixed to the blanket panel (See Figure 1, and Paragraph 0033 of Robinson, teaching an integrated storage pouch (storage pouch 14)  fixed to the blanket panel.  The modified blanket of Miotke with the storage pouch of Robinson is fixed to the blanket panel (138 of Miotke),, wherein the storage pouch has a first shell fixed to the blanket panel (See Paragraph 0033 of Robinson, teaching a first shell (first surface 11) to the blanket), wherein the first shell has an inner volume and a mouth (See Paragraph 0033 of Robinson, teaching a wherein the first shell has an inner volume and a mouth (opening 16), wherein the storage pouch has a second shell (See Paragraph 0033 of Robinson, teaching a second shell (second surface 15) to the blanket),and wherein the mouth is shared by the first shell and the second shell (See Paragraph 0033 of Robinson, "A storage pocket 14, between the first surface 11 and second surface 15 of the body 13, is formed either by sewing the rectangular pocket 14 with stitching between the first surface 11 and second surface 15 or other conventional means to form a pocket 14. The pocket 14, is accessible through a close able opening 16 ").
Robinson is analogous art to the claimed invention in that it provides a storage compartment for the garment user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blanket of Miotke, further comprising an integrated storage pouch fixed to the blanket panel wherein the storage pouch has a first shell fixed to the blanket panel, wherein the first shell has an inner volume and a mouth, wherein the storage pouch has a second shell and wherein the mouth is shared by the first shell and the second shell, as taught by Robinson, in order to provide a neat storage space that is configured within the garment for the user’ comfort and ease of use.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art cited relates to garments with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732